UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

REY OLSEN,

Plaintiff,
20-CV-0103 (PGG)
-against-
ORDER OF SERVICE
THE SHERRY NETHERLAND, INC., et al.,

Defendants.

 

 

PAUL G. GARDEPHE, United States District Judge:

Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

The Clerk of Court is directed to issue summonses as to Defendants the Sherry
Netherlander, Inc., Howard M. Lorber, Michael J. Horvitz, Wendy Carduner, Mary McInnis
Boies, Ira A. Lipman, Dr. Marjorie Fisher Furman, Frederic M. Seegal, Arnold S. Gumowitz,
Edward L. Gardner, Curtis C. Mechling, and Gabriel Sasson. Plaintiffis directed to serve the
summons and complaint on each defendant within 90 days of the issuance of the summonses. If
within those 90 days, Plaintiff has not either served Defendants or requested an extension of time
to do so, the Court may dismiss the claims against Defendants under Rules 4 and 41 of the
Federal Rules of Civil Procedure for failure to prosecute.

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

SO ORDERED.

Dated: New York, New York

January 3K, 2020 ? ean! h Srensof 2

PAUL G. GARDEPHE
United States District Judge

 
